Appeal by the defendant from three judgments of the County Court, Westchester County (Carey, J.), all rendered August 12, 1994, convicting him of grand larceny in the fourth degree under Indictment No. 93-00746, burglary in the second degree under Indictment No. 93-00747, and burglary in the second degree (two counts) under Indictment No. 93-01586, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.